        Case 3:19-cv-00841-JWD-RLB             Document 22        09/21/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JEREMY S. JONES (#365876)                                                  CIVIL ACTION

VERSUS
                                                                           19-841-JWD-RLB
ANNE MARIE LEBLANC EASLEY
                                             NOTICE

       Please take notice that the attached Magistrate Judges Report has been filed with the

Clerk of the United States District Court.

       In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served

with the attached Report to file written objections to the proposed findings of fact, conclusions of

law and recommendations therein. Failure to file written objections to the proposed findings,

conclusions, and recommendations within 14 days after being served will bar you, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and

legal conclusions of the Magistrate Judge which have been accepted by the District Court.

       ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE

WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGES REPORT.

       Signed in Baton Rouge, Louisiana, on September 21, 2020.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
         Case 3:19-cv-00841-JWD-RLB             Document 22        09/21/20 Page 2 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JEREMY S. JONES (#365876)                                                    CIVIL ACTION

VERSUS
                                                                             19-841-JWD-RLB
ANNE MARIE LEBLANC EASLEY

              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Before the Court is the plaintiff’s Motion to Re-Urge the Declaration for Entry of Default

(R. Doc. 19). The plaintiff requests that a default judgment be entered against defendant Easley

for her failure to file responsive pleadings within twenty-one (21) days from the date of service

of the amended Complaint. The plaintiff’s Motion (R. Doc. 19) should be denied.

       “Because it is important to keep straight default language, a review of the terms regarding

defaults is appropriate. A default occurs when a defendant has failed to plead or otherwise

respond to the complaint within the time required by the Federal Rules. An entry of default is

what the clerk enters when the default is established by affidavit or otherwise. Fed. R. Civ. P.

55(a). After defendant's default has been entered, plaintiff may apply for a judgment based on

such default. This is a default judgment.” New York Life Ins. v. Brown, 84 F.3d 137, 141 (5th

Cir. 1996).

       In this case, the plaintiff failed to obtain an entry of default prior to moving for entry of

default judgment. Entry of a default from the clerk of court under Federal Rule of Civil

Procedure 55(a) is a prerequisite to obtaining an entry of judgment under Rule 55(b).

Accordingly, Plaintiff must first request that the clerk enter a default. In addition, defendant

Easley has appeared in this matter (R. Doc. 17) and therefore any future request for entry of a

default or a default judgment will be denied.
 Case 3:19-cv-00841-JWD-RLB          Document 22      09/21/20 Page 3 of 3




                           RECOMMENDATION

It is recommended that the plaintiff’s Motion (R. Doc. 19) be DENIED.

Signed in Baton Rouge, Louisiana, on September 21, 2020.



                                   S
                                   RICHARD L. BOURGEOIS, JR.
                                   UNITED STATES MAGISTRATE JUDGE
